DETAILED ACTION

This action is in response to the Application filed on 05/28/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/28/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim(s) 1, 3, 11 and 20 is/are objected to because of the following informalities:  
Claim 1 recites “an activated state” and “a deactivated state” in lines 11 - 12. It appears that it should be “the activated state” and “the deactivated state”.

Claim 11 recites “the inverted version”. It appears that it should be “an inverted version”.
Claim 20 recites “an activated state” and “a deactivated state” in lines 14 - 15. It appears that it should be “the activated state” and “the deactivated state”.
Appropriate correction is required.

Allowable Subject Matter
Claims 1 – 20 are allowed over prior-art.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “A system for controlling an inductor current of a boost converter, the system comprising: a start-up controller that is configured to generate a first control signal such that an on-time duration of the first control signal is fixed and an off-time duration of the first control signal is dynamic; and a pulse width modulation (PWM) circuit that is coupled with the start-up controller and the boost converter, wherein the PWM circuit is configured to: (i) receive the first control signal, and a first comparison signal that is generated based on a comparison of the inductor current and a reference current, and (ii) generate and provide a PWM signal to the boost converter to control the inductor current of the boost converter, and wherein during a start-up of the boost converter, the PWM signal 
The primary reason for the indication of the allowability of claim 20 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “An electronic circuit board, comprising: a boost converter; and a system that is configured to control an inductor current of the boost converter, the system comprising: a start-up controller that is configured to generate a first control signal such that an on-time duration of the first control signal is fixed and an off-time duration of the first control signal is dynamic; and a pulse width modulation (PWM) circuit that is coupled with the start-up controller and the boost converter, wherein the PWM circuit is configured to: (i) receive the first control signal, and a first comparison signal that is generated based on a comparison of the inductor current and a reference current, and (ii) generate and provide a PWM signal to the boost converter to control the inductor current of the boost converter, and wherein during a start-up of the boost converter, the PWM signal transitions from a deactivated state to an activated state when the first control signal is activated, and from an activated state to a deactivated state when the first comparison signal is activated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 7,977,926 discloses a method of starting a DC/DC converter.
US Patent No. 7,719,248 discloses methods for implementing a switch-mode converter which operates in both CCM and DCM.
US Pub. No. 2008/0088292 discloses DC-to-DC converters and, in particular, to a control scheme using constant on-time control and variable off time control.
US Patent No. 7,030,596 discloses power converters that automatically transition into and out of a low power consumption mode based on soft start.
This application is in condition for allowance except for the following formal matters: Claim Objections as set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838